DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 January 2021 has been entered.

Response to Amendment
In view of the amendments to the claims submitted on 28 January 2021, the prior art rejections directed to the claims are withdrawn. 
New rejections directed to the claims are set forth below. These new rejections were necessitated by the amendments to the claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-10, 14-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 3,496,620 (Wade)
In regards to independent claim 14 and dependent claims 2-5, 10, 17, and 20, Wade is directed to a composite aluminous article having a core that is clad with a dissimilar alloy. (1:12-19) The ingots of the alloys are cast, bonded by hot rolling, reduced to 0.2175” gauge, cold 
The composite alloy of the present invention has a non-heat treatable core containing from 0.2 to 2.8% magnesium, from 0.10 to 1.5% manganese, up to 1.0% silicon, up to 0.3% copper, up to 1.0% iron, up to 0.5% zinc, up to 0.5% chromium, others 0.5% each, total 0.15% balance essentially aluminum, clad with a dissimilar alloy containing 0.5 to 3.0% magnesium, up to 0.3% zinc, up to 0.4% silicon, up to 1.0% iron, up to 0.3% copper, up to 0.2% manganese, up to 0.3% chromium, others 0.5 each, total 0.15%. (2:34-43) As shown by the data set forth in Table IV and the examples, such as Example III, the other elements allowed include titanium. Therefore, the composition of the core overlaps the claimed ranges, including the combined concentrations of Fe, Mn, and Cu and ratios of magnesium and silicon. 
The cladding material typically includes 5050, 5252, 5005, and so forth. (3:39-40) 

As to claims 6, 7, and 19, it appears from the specification of the instant application that the claimed properties are the result of the alloy composition. (¶56 of Specification) Since Wade sets forth overlapping ranges for the composition, it would be expected that the corresponding alloy products would have the same properties.

As to claim 8 and 9, the alloy composition derived from a recycled content or UBC is not patentably distinct from that which is not. The alloy compositions are the same. The products are not distinct. Therefore, the claimed product is not patentably distinct from that of the prior art. 

. 

Claims 2-10, 14-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Number 2000-129382 (JP ‘382).
In regards to independent claim 14 and dependent claims 2-5, 10, 17, and 20, JP ‘382 is directed to an aluminum alloy material which is excellent in press formability and corrosion resistance. (¶1) The aluminum alloys have been used for the outer plates of automobiles, ships, vehicles and other transportation equipment, structural materials and parts for weight reduction. (¶2) 
The product utilizes an aluminum alloy core material having a skin material that is clad on one or both sides of the core material with the thickness of this skin material being 3 to 20% of the total plate thickness on one side. (¶15) The core material is a 6000 series aluminum alloy plate with copper added in an amount of 0.2 to 3.0% to improve formability. (¶9) The skin material is the same composition as the core material with the 6000 series alloy, except that the copper is regulated to 0.1% or less for improving rust resistance. (¶32)
The 6000 series aluminum alloy plate for the core is equivalent to the 600 series with Si: 0.2 to 1.8%, Mg: 0.2 to 1.6%, Cu: containing 0.3 to 1.5%, other, preferably Zn: 0.005 to 1.0%, Ti: 0.001 to 0.1%, one or more, B : 1 to 300 ppm, Be: 0.1 to 100 ppm, one or two, Mn: 1.0% or less, Cr: 0.3% or less, Zr: 0.15% or less, V: 0.15% or less, or two or more selectively. (¶19) Fe can be added in an amount of 0.5% or less. (¶31) These ranges overlap the claimed ranges. Further, these values include amounts that meet the claimed ratios.

As to claims 6, 7, and 19, it appears from the specification of the instant application that the claimed properties are the result of the alloy composition. (¶56 of Specification) Since Wade sets forth overlapping ranges for the composition, it would be expected that the corresponding alloy products would have the same properties.

As to claim 8 and 9, the alloy composition derived from a recycled content or UBC is not patentably distinct from that which is not. The alloy compositions are the same. The products are not distinct. Therefore, the claimed product is not patentably distinct from that of the prior art. 

As to claims 15 and 16, the thickness of this skin material being 3 to 20% of the total plate thickness on one side. (¶15) The product is rolled to a total thickness of 1.0 mm. (¶39) The resulting thicknesses of the respective layers fall within the claimed ranges. 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel J Schleis whose telephone number is (571)270-5636.  The examiner can normally be reached on 10 AM to 4 PM Monday through Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Daniel J. Schleis
Primary Examiner
Art Unit 1784



/Daniel J. Schleis/            Primary Examiner, Art Unit 1784